KAHN, Judge.
Appellant challenges his judgment and sentence on the charge of dealing in stolen property. We affirm the judgment and sentence on all issues except restitution. The state concedes that the trial court erred in ordering appellant to pay $4,150 in restitution for a burglary for which appellant was not charged. Denson v. State, 556 So.2d 823 (Fla. 1st DCA 1990), rev. dismissed, 562 So.2d 347 (Fla.1990); Cliburn v. State, 510 So.2d 1155 (Fla. 3d DCA 1987); Wilcox v. State, 579 So.2d 148 (Fla. 1st DCA 1991). Accordingly, we affirm the judgment, sentence and restitution order of $35.00 resulting from the offense of dealing in stolen property and vacate the restitution order requiring appellant to pay $4,150.00 in restitution for damages result*782ing from a burglary for which he was not charged.
ERVIN and SMITH, JJ., concur.